Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by InterDigital publication R1-1800631 (‘On remaining issues of search spaces and blind detection’, January 22-26, 2018).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Currently Amended) A network node  configured to communicate with a wireless device (InterDigital R1-1800631, NR inherently includes a network node along with the UE (i.e. wireless device) on page 2, section 2) , the network node  comprising processing circuitry  configured to:
 receive a Control Channel Element, CCE, limit of the wireless device (“Proposal 1: To curb the complexity of channel estimation for blind detection, NR should define limits on the number of CCEs that are covered by the union of PDCCH candidates that should be monitored in a slot” on page 2, section 2, where “limit the number of CCEs that are covered by the PDCCH candidates inside a slot (or in other words, the number of CCEs in the footprint of the search spaces that are used for blind detection by the UE)” on page 2, section 2)  ; and 
configure a search space for the wireless device  to monitor based at least in part on the CCE limit of the wireless device (Search spaces are configured based on the CCE limit by Overbooking and Modifying hashing function at the bottom of page 2)  .

2. (Currently Amended) The network node  of Claim 1, wherein the CCE limit of the wireless device  corresponds to a processing capability limit of the wireless device  and is related to a limit of a number of CCEs that the wireless device  can process in a slot (Processing corresponds to complexity of channel estimation for blind detection where the limits on the number of CCEs are based on a slot in Proposal 1, on page 2, section 2) .

3. (Currently Amended) The network node  of  Claim 1, wherein the search space corresponds to a subset of a control resource set, CORESET  (Hashing function  #2 works on a smaller sub-region of the CORESET on page 3, section 2.2, second paragraph) .

4. (Currently Amended) The network node  of Claim 1, wherein the processing circuitry is further configured to: 
determine that processing of a first CORESET and a second CORESET by the wireless device would exceed the CCE limit (“2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs” where designed search spaces for different monitoring occasions corresponds to the first and second CORESETs on page 3) ; and 
drop the second CORESET from wireless device  monitoring based at least in part on the determination that CCE limit would be exceeded (“The main objection of a candidate dropping method is to reduce the total number of covered CCEs for channel estimation” on page 3, section 2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs) .

5. (Currently Amended) A method implemented in a network node (InterDigital R1-1800631, NR inherently includes a network node along with the UE (i.e. wireless device) on page 2, section 2), the method comprising: 
receiving  a Control Channel Element, CCE, limit of the wireless device (“Proposal 1: To curb the complexity of channel estimation for blind detection, NR should define limits on the number of CCEs that are covered by the union of PDCCH candidates that should be monitored in a slot” on page 2, section 2, where “limit the number of CCEs that are covered by the PDCCH candidates inside a slot (or in other words, the number of CCEs in the footprint of the search spaces that are used for blind detection by the UE)” on page 2, section 2); and
 configuring  a search space for the wireless device to monitor based at least in part on the CCE limit of the wireless device (Search spaces are configured based on the CCE limit by Overbooking and Modifying hashing function at the bottom of page 2).

6. (Currently Amended) The method of Claim 5, wherein the CCE limit of the wireless device  corresponds to a processing capability limit of the wireless device and is related to a limit of a number of CCEs that the wireless device  can process in a slot (Processing corresponds to complexity of channel estimation for blind detection where the limits on the number of CCEs are based on a slot in Proposal 1, on page 2, section 2).

7. (Currently Amended) The method of Claim 5, wherein the search space corresponds to a subset of a control resource set, CORESET (Hashing function  #2 works on a smaller sub-region of the CORESET on page 3, section 2.2, second paragraph).

8. (Currently Amended) The method of Claim 5, further comprising: 
determining that processing of a first CORESET and a second CORESET by the wireless device  would exceed the CCE limit (“2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs” where designed search spaces for different monitoring occasions corresponds to the first and second CORESETs on page 3); and 
dropping the second CORESET from wireless device  monitoring based at least in part on the determination that CCE limit would be exceeded (“The main objection of a candidate dropping method is to reduce the total number of covered CCEs for channel estimation” on page 3, section 2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs).

9. (Currently Amended) A wireless device  configured to communicate with a network node (InterDigital R1-1800631, NR inherently includes a network node along with the UE (i.e. wireless device) on page 2, section 2)  , the wireless device  comprising processing circuitry  configured to monitor a search space for at least one Physical Downlink Control Channel, PDCCH, candidate, the search space being based at least in part on a control channel element, CCE, limit (“Proposal 1: To curb the complexity of channel estimation for blind detection, NR should define limits on the number of CCEs that are covered by the union of PDCCH candidates that should be monitored in a slot” on page 2, section 2, where “limit the number of CCEs that are covered by the PDCCH candidates inside a slot (or in other words, the number of CCEs in the footprint of the search spaces that are used for blind detection by the UE)” on page 2, section 2).

10. (Currently Amended) The wireless device of Claim 9, wherein the CCE limit is based at least in part on a CCE processing capability of the wireless device (Processing corresponds to complexity of channel estimation for blind detection where the limits on the number of CCEs are based on a slot in Proposal 1, on page 2, section 2).

11. (Currently Amended) The wireless device  of  Claim 9, wherein the processing circuitry  is further configured to communicate the CCE limit of the wireless device (“Proposal 1: To curb the complexity of channel estimation for blind detection, NR should define limits on the number of CCEs that are covered by the union of PDCCH candidates that should be monitored in a slot” on page 2, section 2, where “limit the number of CCEs that are covered by the PDCCH candidates inside a slot (or in other words, the number of CCEs in the footprint of the search spaces that are used for blind detection by the UE)” on page 2, section 2)  .

12. (Currently Amended) The wireless device of Claim 9, wherein the search space corresponds to a subset of a control resource set, CORESET (Hashing function  #2 works on a smaller sub-region of the CORESET on page 3, section 2.2, second paragraph).

13. (Currently Amended) The wireless device  of Claim 9, wherein the monitoring of the search space includes blind decoding at least one CCE for downlink control information, DCI associated with the wireless device (“the UE does not perform blind search on the dropped candidate and the gNB does not transmit DCI on it” on page 3, section 2.1, implies that the UE performs blind decoding for the DCI on the PDCCH candidate that is not dropped) .

15. (Currently Amended) A method implemented in a wireless device (InterDigital R1-1800631, NR inherently includes a network node along with the UE (i.e. wireless device) on page 2, section 2)  , the method comprising monitoring  search space for at least one Physical Downlink Control Channel, PDCCH, candidate, the search space being based at least in part on a Control Channel Element, CCE, limit (“Proposal 1: To curb the complexity of channel estimation for blind detection, NR should define limits on the number of CCEs that are covered by the union of PDCCH candidates that should be monitored in a slot” on page 2, section 2, where “limit the number of CCEs that are covered by the PDCCH candidates inside a slot (or in other words, the number of CCEs in the footprint of the search spaces that are used for blind detection by the UE)” on page 2, section 2).

16. (Currently Amended) The method of Claim 15, wherein the CCE limit is based at least in part on a CCE processing capability of the wireless device (Processing corresponds to complexity of channel estimation for blind detection where the limits on the number of CCEs are based on a slot in Proposal 1, on page 2, section 2).

17. (Currently Amended) The method of Claim 15, further comprising communicating the CCE limit of the wireless device (“Proposal 1: To curb the complexity of channel estimation for blind detection, NR should define limits on the number of CCEs that are covered by the union of PDCCH candidates that should be monitored in a slot” on page 2, section 2, where “limit the number of CCEs that are covered by the PDCCH candidates inside a slot (or in other words, the number of CCEs in the footprint of the search spaces that are used for blind detection by the UE)” on page 2, section 2).

18. (Currently Amended) The method of Claim 15, wherein the CCE limit is based at least in part on a CCE processing capability of the wireless device (Processing corresponds to complexity of channel estimation for blind detection where the limits on the number of CCEs are based on a slot in Proposal 1, on page 2, section 2) .

19. (Currently Amended) The method of Claim 15, wherein the search space corresponds to a subset of a control resource set, CORESET (Hashing function  #2 works on a smaller sub-region of the CORESET on page 3, section 2.2, second paragraph).

20. (Currently Amended) The method of  Claim 15, wherein the monitoring of the search space includes blind decoding at least one CCE for downlink control information, DCI associated with the wireless device (“the UE does not perform blind search on the dropped candidate and the gNB does not transmit DCI on it” on page 3, section 2.1, implies that the UE performs blind decoding for the DCI on the PDCCH candidate that is not dropped)  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over InterDigital publication R1-1800631 in view of Qualcomm publication R1-1800868 (‘Remaining issues on control resource set and search space’, Jan 22-26, 2018).
The primary reference InterDigital R1-1800631 teaches designing search spaces for different monitoring occasions (i.e. plurality of CORESETs) such that the number of covered CCEs in one slot are smaller that the corresponding limits with high probability (section 2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs on page 3).  InterDigital does not teach the specifics of the search space including both a common search space and a wireless device specific search space within a first control resource set (CORESET).  In the same field of invention (PDCCH monitoring), Qualcomm R1-1800868 teaches that the search space for a CORESET includes a common search space and a UE-specific search space (section 3 Search Space Selection on pages 2-3).  Qualcomm teaches that this feature was adopted in NR (first line under Section 3 Search Space Selection, on page 2).  InterDigital also corresponds to NR (see Proposal 1 on page 2, section 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adopt the specifics of the search space including both a common search space and a wireless device specific search space into InterDigital’s search spaces for the reason that a  skilled artisan would have been motivated to adopt this feature into NR as explicitly taught by Qualcomm.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
14. (Currently Amended) The wireless device  of Claim 9, wherein the search space includes both a common search space and a wireless device  specific search space within a first control resource set, CORESET (Qualcomm teaches the search space with a common search space and wireless device specific search space in section 3: search space selection on pages 2-3.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adopt this feature into NR as taught by Qualcomm in section 3 Search Space Selection, page 2, where the primary reference InterDigital teaches search spaces for NR in Proposal 1 , section 2, page 2) ; and a second CORESET being dropped from monitoring by the wireless device  based at least in part on the CCE limit (Primary reference InterDigital teaches “2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs” where designed search spaces for different monitoring occasions corresponds to the first and second CORESETs on page 3, where the second CORESET is dropped (“The main objection of a candidate dropping method is to reduce the total number of covered CCEs for channel estimation” on page 3, section 2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs)) .

21. (Currently Amended) The method of Claim 15, wherein the search space includes both a common search space and a wireless device  specific search space within a first control resource set, CORESET (Qualcomm teaches the search space with a common search space and wireless device specific search space in section 3: search space selection on pages 2-3.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adopt this feature into NR as taught by Qualcomm in section 3 Search Space Selection, page 2, where the primary reference InterDigital teaches search spaces for NR in Proposal 1 , section 2, page 2); and a second CORESET being dropped from monitoring by the wireless device  based at least in part on the CCE limit (Primary reference InterDigital teaches “2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs” where designed search spaces for different monitoring occasions corresponds to the first and second CORESETs on page 3, where the second CORESET is dropped (“The main objection of a candidate dropping method is to reduce the total number of covered CCEs for channel estimation” on page 3, section 2.1 Overbooking: Dropping rules to satisfy limits on the number of CCEs)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        November 2, 2022